DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claim 13 is objected to because of the following informalities: the indentation of line 11 (starting with “a fluid path…”) is a typographical error, and should be indented to be the same as line 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being aniticipated by Mann et al., U.S. Patent No. 6,254,586 B1 (“Mann”).
As to Claim 1, Mann teaches the following:	
A device (“sensor set”) 10 (see “As shown in FIG. 1, an improved sensor set 10 is provided for placement of a flexible sensor 12 (see FIG. 2), or the like, at a selected site in the body of a user.” in col. 5, ll. 5-7, and see fig. 1) comprising:
a housing (“mounting base”) 30 (see “As shown in FIG. 1, an improved sensor set 10 is provided for placement of a flexible ” in col. 5, ll. 5-7) having a bottom surface (“lower base layer”) 38 for adherence to a skin layer (see “The sensor 12 is mounted in a mounting base 30 adapted for placement onto the skin of a user. As shown, the mounting base 30 is a generally rectangular pad having an underside surface coated with a suitable pressure sensitive adhesive layer 32, with a peel-off paper strip 34 normally provided to cover and protect the adhesive layer 32, until the sensor set 10 is ready for use.” in col. 2, ll. 56-62);
a cannula (“cannula”) 16 for placement under the skin layer, the cannula 16 configured to extend through the bottom surface 38 of the housing 30 at a first location (see “The sensor set 10 includes a hollow, slotted insertion needle 14, and a cannula 16. The needle 14 is used to facilitate quick and easy subcutaneous placement of the cannula 16 at the insertion site (or placement site). The cannula 16 includes a sensor portion 18 of the sensor 12 to expose one or more sensor electrodes 20 to the user's bodily fluids through a window 22 formed in the cannula 16.” in col. 5, ll. 7-14, and see fig. 8);
an analyte sensor (“flexible sensor”) 12 for placement under the skin layer (see “The sensor set 10 is designed to place the sensor 12 subcutaneously, or at another selected site within the body of a ” in col. 5, ll. 21-24), 
the analyte sensor 12 configured to extend through the bottom surface 38 of the housing 30 (see “sensor 12”, which includes “connection portion 24” and “sensor portion 18”, extending through “lower base layer 38” in fig. 8) at a second location (after skin insertion) different from the first location (before skin insertion) (see “More specifically, the peel-off strip 34 (see FIG. 1) is removed from the mounting base 30, at which time the mounting base 30 can be pressed onto and seated upon the patient's skin. During this step, the insertion needle 14 pierces the user's skin and carries the protective cannula 16 with the sensor portion 18 to the appropriate placement site. During insertion, the cannula 16 and the needle 14, together, provides a stable support and guide structure to carry the flexible sensor 12 to the desired placement site.” in col. 7, ll. 1-9), 
the analyte sensor 12 configured to detect an analyte level (see “In preferred embodiments, the sensor 12 monitors blood glucose levels, and …” in col. 5, ll. 24-26);
a transmitter (“connector block”) 28 operatively coupled to the analyte sensor 12 (see “The connection portion 24 may be conveniently connected electrically to the monitor 26 by a connector block 28 (or the like) as shown and described in U.S. Pat. No. 5,482,473, entitled FLEX CIRCUIT CONNECTOR, which is also herein incorporated by reference.” in col. 5, ll. 51-55); and
a fluid path (“syringe port”) 64 configured to deliver a therapeutic agent (“anti-biotic and anti-inflammatory solutions, solutions including healing agents, cleaning agents and sensor recharging agents, as well as solutions containing insulin and/or insulin analogs, saline solutions”) from a reservoir (“syringe (not shown) or the like”, not labeled) to the cannula 16 (see “The other end of the lumen 60 includes a syringe port and guide 64 that is used to guide a syringe (not shown) or the like to the lumen 60 to provide fluid communication with the cannula 16. In preferred embodiments, the lumen 60, conduit 62 and the syringe port 64 are formed from a suitable medical-grade plastic material that is bio-compatible.” in col. 8, ll. 4-10; and see “Examples of fluids that are beneficially introduced to a placement site in accordance with the inventive method include, without limitation, anti-biotic and anti-inflammatory solutions, solutions including healing agents, cleaning agents and sensor recharging agents, as well as solutions containing insulin and/or insulin analogs, saline solutions.” in col. 9, ll. 51-59).
As to Claim 2, Mann teaches the following:	
wherein the cannula 16 and the analyte sensor 12 are configured for placement under the skin simultaneously (see figs. 2 and 8).
As to Claim 3, Mann teaches the following:	
wherein the transmitter 28 forms a portion of the housing (see figs. 1 and 12).
As to Claim 4, Mann teaches the following:	
wherein the transmitter 28 is located within the housing (see figs. 1 and 12).
As to Claim 5, Mann teaches the following:	
wherein the transmitter 28 is configured to transmit information corresponding to the analyte level to a controller configured to control delivery of the therapeutic agent through the cannula 16 (see “In preferred embodiments, the sensor 12 monitors blood glucose levels, and may be used in conjunction with automated or semi-automated medication infusion pumps of the external or implantable type as described in U.S. Pat. No. 4,562,751; 4,678,408; 4,685,903 or 4,573,994, to deliver insulin to a diabetic patient.” in col. 5, ll. 24-30; and see “Fluids are supplied to the placement site according to specific embodiments of the inventive method periodically in predetermined amounts. A preferred source of the fluid to be supplied, in such embodiments, is an external infusion pump device. Such an infusion pump can be provided as a separate device, or can be provided in combination with one or more other elements, for example in combination with an electronic transmitter module that is connected to the sensor.” in col. 10, ll. 18-25).
As to Claim 6, Mann teaches the following:	
wherein the fluid path 64 comprises a unidirectional port (“septum”) 66 for connecting the cannula 16 to infusion tubing (see “In preferred embodiments, the end of the second portion 52 of the cannula 16 includes a septum 66 that provides a seal to substantially inhibit the incursion of external contaminants, such as bacteria, debris, or the like, from entering the cannula 16 and contaminating the placement site.” in col. 8, ll. 20-25).
As to Claim 7, Mann teaches the following:	
wherein the cannula 16 when extended, extends for a first length from the bottom surface 38 of the housing 30 at the first location and the analyte sensor 12 when extended, extends for the first length from the bottom surface 38 of the housing 30 at the second location (see col. 7, ll. 1-9).
As to Claim 8, Mann teaches the following:	
wherein the cannula 16 when extended, extends for a first length from the bottom surface 38 of the housing 30 at the first location and the analyte sensor 12 when extended, extends for a second length from the bottom surface 38 of the housing 30 at the second location, wherein the first length is different from the second length (see col. 7, ll. 1-9).
As to Claim 9, Mann teaches the following:	
wherein the second length is greater than the first length (see col. 7, ll. 1-9).
As to Claim 10, Mann teaches the following:	
wherein a diameter of the cannula 16 is larger than a diameter of the analyte sensor 12 (see fig. 6).
As to Claim 11, Mann teaches the following:	
wherein the analyte sensor 12 is a glucose sensor (see col. 4, ll. 56-60.
As to Claim 12, Mann teaches the following:	
wherein the therapeutic agent is insulin (see col. 9, ll. 51-59).
As to Claim 13, Mann teaches the following:	
A method (see “This invention relates to improved sensor placement and infusion devices and, in particular embodiments, to devices and methods for placing a sensor set at a selected insertion site within the body of a user, which has the capability to remove fluid buildups and/or deliver selected fluids to the selected insertion site.” in col. 1, ll. 12-18) comprising: 
adhering a device (“sensor set”) 10  to a skin layer (see “In use, the sensor set 10 permits quick and easy placement of the sensor portion 18 at a selected site within the body of the user. More specifically, the peel-off strip 34 (see FIG. 1) is removed from the mounting base 30, at which time the mounting base 30 can be pressed onto and seated upon the patient's skin.” in col. 6, l. 66, to col. 7, l. 4), the device 10 comprising:
a housing (“mounting base”) 30 (see “As shown in FIG. 1, an improved sensor set 10 is provided for placement of a flexible sensor 12 (see FIG. 2), or the like, at a selected site in the body of a user. The sensor set 10 includes a hollow, slotted insertion needle 14, and a cannula 16.” in col. 5, ll. 5-7) having a bottom surface (“lower base layer”) 38 for adherence to a skin layer (see “The sensor 12 is mounted in a mounting base 30 adapted for placement onto the skin of a user. As shown, the mounting base 30 is a generally rectangular pad having an underside surface coated with a suitable pressure sensitive adhesive layer 32, with a peel-off paper strip 34 normally provided to cover and protect the adhesive layer 32, until the sensor set 10 is ready for use.” in col. 2, ll. 56-62);
a cannula (“cannula”) 16, at least a portion of the cannula 16 configured to extend through the bottom surface 38 of the housing 30 at a first location (before skin insertion) under the skin layer (see “The sensor set 10 includes a hollow, slotted insertion needle 14, and a cannula 16. The needle 14 is used to facilitate quick and easy subcutaneous placement of the cannula 16 at the insertion site (or placement site). The cannula 16 includes a sensor portion 18 of the sensor 12 to expose one or more sensor electrodes 20 to the user's bodily fluids through a window 22 formed in the cannula 16.” in col. 5, ll. 7-14, and see fig. 8);
an analyte sensor (“flexible sensor”) 12 configured to detect an analyte level (see “In preferred embodiments, the sensor 12 monitors blood glucose levels, and …” in col. 5, ll. 24-26) and at least a portion of the analyte sensor 12 configured to extend through the bottom surface 38 of the housing 30 at a second location (after skin insertion) under the skin, wherein the second location is different from the first location (see “The sensor set 10 is designed to place the sensor 12 subcutaneously, or at another selected site within the body of a user, in a manner minimizing patient discomfort and trauma.” in col. 5, ll. 21-24; and see “More specifically, the peel-off strip 34 (see FIG. 1) is removed from the mounting base 30, at which time the mounting base 30 can be pressed onto and seated upon the patient's skin. During this step, the insertion needle 14 pierces the user's skin and carries the protective cannula 16 with the sensor portion 18 to the appropriate placement site. During insertion, the cannula 16 and the needle 14, together, provides a stable support and guide structure to carry the flexible sensor 12 to the desired placement site.” in col. 7, ll. 1-9);
a transmitter (“connector block”) 28 operatively coupled to the analyte sensor 12 (see “The connection portion 24 may be conveniently connected electrically to the monitor 26 by a connector block 28 (or the like) as shown and described in U.S. Pat. No. 5,482,473, entitled FLEX CIRCUIT CONNECTOR, which is also herein incorporated by reference.” in col. 5, ll. 51-55); and
a fluid path (“syringe port”) 64 configured to deliver a therapeutic agent (“anti-biotic and anti-inflammatory solutions, solutions including healing agents, cleaning agents and sensor recharging agents, as well as solutions containing insulin and/or insulin analogs, saline solutions”) from a reservoir (“syringe (not shown) or the like”, not labeled) to the cannula 16 (see “The other end of the lumen 60 includes a syringe port and guide 64 that is used to guide a syringe (not shown) or the like to the lumen 60 to provide fluid communication with the cannula 16. In preferred embodiments, the lumen 60, conduit 62 and the syringe port 64 are formed from a suitable medical-grade plastic material that is bio-compatible.” in col. 8, ll. 4-10; and see “Examples of fluids that are beneficially introduced to a placement site in accordance with the inventive method include, without limitation, anti-biotic and anti-inflammatory solutions, solutions including healing agents, cleaning agents and sensor recharging agents, as well as solutions containing insulin and/or insulin analogs, saline solutions.” in col. 9, ll. 51-59).
As to Claim 14, Mann teaches the following:	
extending at least a portion of the cannula 16 through the bottom surface 38 of the housing 30 at the first location under the skin layer (see col. 7, ll. 1-9). 
As to Claim 15, Mann teaches the following:	
extending at least a portion of the analyte sensor 12 through the bottom surface 38 of the housing 30 at the second location under the skin layer (see col. 7, ll. 1-9).
As to Claim 16, Mann teaches the following:	
extending at least a portion of the cannula 16 through the bottom surface 38 of the housing 30 at the first location under the skin (see col. 7, ll. 1-9); and
extending at least a portion of the analyte sensor 12 through the bottom surface 38 of the housing 30 at the second location under the skin layer (see col. 7, ll. 1-9).
As to Claim 17, Mann teaches the following:	
wherein the at least a portion of the cannula 16 and the at least a portion of the analyte sensor 12 are extended simultaneously (see figs. 2 and 8).
As to Claim 18, Mann teaches the following:	
using an inserter (“insertion needle”) 14 to extend the at least a portion of the cannula 16 and the at least a portion of the analyte sensor 12 (see “The needle 14 is used to facilitate quick and easy subcutaneous placement of the cannula 16 at the insertion site (or placement site). The cannula 16 includes a sensor portion 18 of the sensor 12 to expose one or more sensor electrodes 20 to the user's bodily fluids through a window 22 formed in the cannula 16.” in col. 5, ll. 9-14).
As to Claim 19, Mann teaches the following:	
wherein the cannula 16 extends for a first length from the bottom surface 38 of the housing 30 at the first location and the analyte sensor 12 extends for a second length from the bottom surface 38 of the housing 30 at the second location, wherein the first length is different from the second length (see col. 7, ll. 1-9).
As to Claim 20, Mann teaches the following:	
wherein the transmitter 28 is configured to transmit information corresponding to the analyte level to a controller configured to control delivery of the therapeutic agent through the cannula 16 (see “In preferred embodiments, the sensor 12 monitors blood glucose levels, and may be used in conjunction with automated or semi-automated medication infusion pumps of the external or implantable type as described in U.S. Pat. No. 4,562,751; 4,678,408; 4,685,903 or 4,573,994, to deliver insulin to a diabetic patient.” in col. 5, ll. 24-30; and see “Fluids are supplied to the placement site according to specific embodiments of the inventive method periodically in predetermined amounts. A preferred source of the fluid to be supplied, in such embodiments, is an external infusion pump device. Such an infusion pump can be provided as a separate device, or can be provided in combination with one or more other elements, for example in combination with an electronic transmitter module that is connected to the sensor.” in col. 10, ll. 18-25).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/28/2022